*272The opinion of the court was delivered by
Van Syckel, J.
The only question submitted to the judgment of the court in this case is, whether the city can impose penalties for the non-payment of taxes and water rents, levied in the years 1868, 1869 and 1870, from and after the passage of the act of February 28th, 1872. (Laws, 1872, p. 268.)
On the 31st day of March, 1871, these taxes being then due and unpaid, a new charter was passed for Jersey City, which made no provision for the collection of taxes theretofore assessed, and which, by its section 168, repealed the charter ■of 1870, and all acts and parts of acts inconsistent with the charter of 1871, without saving any prior taxes or assessments.
To remedy these defects a supplement was passed February 28th, 1872, which provides that section 151 of the charter of 1871-shall apply as fully to taxes, water rents and assessments levied before the passage of said act as those thereafter levied; that nothing contained in the charter of 1871 shall be construed to impair the right which the city had, before that time, to any such dues, or to any interest, penalties or costs theretofore accrued or thereafter legally to accrue, by reason of the non-payment thereof; that such proceedings may be taken for the collection of such taxes and water rents, penalties, interest and costs, as may be taken for the same when levied under the charter of 1871, and that the supplement of 1872 shall, in all courts and places, be construed as if it had been incorporated in the charter of 1871 at the time of its passage.
In The State, Dixon, prosecutor, v. Jersey City, ante p. 39, this court held that all penalties for non-payment which had accrued prior to the passage of the charter of 1871 were .swept away by the repeal of the acts under which they were 7 laid and to be collected, and that the penalties for past omissions could not be revived by the act of February 28th, 1872.
The defendants now seek to enforce the payment of the penalties imposed by the charter of 1871, from and after the passage of the supplement of 1872.
*273This supplement applies section 151 of the charter of 1871 as fully to taxes and water rents therefore levied, as to those assessed under said act.
The section last referred to, as amended by the supplement of 1872, empowers the defendants to sell the plaintiff’s lands for the taxes and water rents of 1868, 1869 and 1870, with all interest, costs and charges thereon. Sections 81 and 150 of the charter of 1871, specify what rate of interest shall be paid in case of default in paying water rents and taxes, and apply to all cases where water rents and taxes are due and payable to the city, without reference to the time when they were levied.
In my opinion, the taxes and water rents of 1868, 1869 and 1870, after the 28th of February, 1872, are subject to the same penalties for non-payment as if they had been laid under the charter of 1871, and the city may recover interest and penalties for non-payment subsequent to February 28th, 1872.
Justices Dalrimple and Depue concurred.